DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1-14 and 16-20 were amended in the reply filed December 27, 2021.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejections made under § 112(b) and they are withdrawn. 
Applicant's arguments filed with respect to Grote and the newly added claim amendments (Remarks, 11-13) have been fully considered but are moot in view of the new grounds of rejection.  Applicant's arguments regarding the findings of Official Notice (Remarks, 14) are not a sufficient traversal.  Although Applicant requests evidentiary support, the arguments do not "specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art."  MPEP 2144.03 C. (emphasis added).  Applicant provides no reasons why on-board vehicle computers are not old and well-known devices.  As the traversal is inadequate, the findings are considered admitted prior art.  
The amendments overcome the provisional double patenting rejection and it is withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim terms "instantiation" and "parking stall."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "transmitting a second signal by the wireless mobile device associated with a vehicle; in response to a determination that the wireless mobile device is within a geographic vicinity of the parking facility, wherein the second signal is configured to cause instantiation of a coded image that is machine-readable but unreadable by a human."  The Specification generally supports receiving signals from the wireless device and separately using a coded image that can be scanned by the wireless device (e.g., ¶¶ 0058, 80-81), but not the specific relationship where the second signal causes instantiation of the coded image.  The other independent claims recite analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claim 1 recites "automatically providing directions for the vehicle to navigate to a location within the parking facility based on the decoded data."  The Specification generally supports to "provide directions to a listing location" (¶ 0119), which does not provide support for the more specific scope of this limitation (especially that the directions are automatically provided based on the decoded data).  The other 
Claims 8 and 17 recite "automatically navigating the vehicle to the parking stall."  Navigation instructions (e.g., via Google Maps) are disclosed, but no support for "automatically navigating the vehicle to the parking stall" could be located in the disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grote, U.S. Pat. Pub. No.  2015/0294286 (Reference A of the PTO-892 part of paper no. 20210921) in view of Muirbrook, U.S. Pat. Pub. No.  2011/0258076 (Reference A of the attached PTO-892) and Shah, U.S. Pat. Pub. No. 2019/0122447 (Reference D of the PTO-892 part of paper no. 20210921).
As per claim 1, Grote teaches a system comprising: a non-transitory memory; one or more processors coupled to the non-transitory memory and configured to execute instructions (¶ 0043, see also Fig. 7—300 depicting a server) to perform operations comprising:

cause instantiation of a coded image that is machine-readable but unreadable by a human (¶ 0065); 
scanning, using an image capturing component of the wireless mobile device or the vehicle, the coded image being displayed on a terminal associated with a hardware-based parking machine (¶ 0065); 
based on one or more image recognition techniques decoding, by the wireless mobile device, data that is encoded in the coded image (¶¶ 0066-67),
determining that the decoded data encoded in the coded image includes information associated with the parking facility (¶¶ 0066-68); 
transmitting payment information associated with the vehicle, the payment information being configured to cause a movement of a barrier mechanism that enables vehicles to enter or exit the parking facility (¶¶ 0069-70).
Grote does not explicitly teach transmitting a second signal by the wireless mobile device associated with a vehicle; in response to a determination that the wireless mobile device is within a geographic vicinity of the parking facility, wherein the second signal is configured to cause instantiation of a coded image; which is taught by Muirbrook (¶¶ 0075-76, see also Fig. 4).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Muirbrook—namely, to conveniently cause QR generation when the mobile device is near the gate.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Grote does not explicitly teach automatically providing directions for the vehicle to navigate to a location within the parking facility based on the decoded data; which is taught by Shah (¶¶ 0034, 48, 61-62).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Muirbrook—namely, to provide the user with extra destination assistance.  Moreover, this is merely a 
As per claim 2, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Shah further teaches the decoded data includes location information associated with a parking stall located within the parking facility (¶¶ 0061-62), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 3, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Grote further teaches the coded image is dynamically generated with a unique identifier for the wireless device (¶ 0034).
As per claim 4, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Grote further teaches the coded image is one of a matrix barcode or a quick response (QR) code (¶ 0034). 
As per claim 5, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Grote further teaches transmitting the payment information is performed in response to matching a first identifier associated with the first signal with a second identifier associated with the coded image (¶¶ 0024-25, 38). 
As per claim 6, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Grote further teaches presenting a user-selectable message in response to receiving the first signal, the user-selectable message including a deep link (¶¶ 0066-68). 
As per claims 9-14, Grote in view of Muirbrook and Shah teaches a method comprising steps implementing the features of analogous claims 1-6 (see citations and obviousness rationale above). 
As per claims 18 and 20, Grote in view of Muirbrook and Shah teaches a non-transitory computer-readable storage medium comprising computer-readable instructions, which when executed by a computing system, cause the computing system to: steps implementing the functions of analogous claims 1-2 (see citations and obviousness rationale above). 
As per claim 19, Grote in view of Muirbrook and Shah teaches claim 18 as above.  Grote further teaches the short range wireless communication includes one of a .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook and Shah as applied to claims 1 and 9 above, further in view of Vossoughi, U.S. Pat. Pub. No.  2018/0225650 (Reference B of the PTO-892 part of paper no. 20210921). 
As per claims 7 and 16, Grote in view of Muirbrook and Shah teaches claims 1 and 9 as above.  The references do not explicitly teach receiving a digital coupon on the wireless mobile device; which is taught by Vossoughi (¶¶ 0054, 196).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Vossoughi—namely, to promote a transaction.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook and Shah as applied to claims 1 and 9 above, further in view of Saadeldin, U.S. Pat. Pub. No.  2019/0122554 (Reference B of the attached PTO-892). 
As per claims 8 and 17, Grote in view of Muirbrook and Shah teaches claims 1 and 9 as above.  The references do not explicitly teach automatically navigating the vehicle to the parking stall; which is taught by Saadeldin (¶ 0039).  It would have been prima facie obvious to incorporate this element because it is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook and Shah as applied to claim 9 and above, further in view of Official Notice considered Admitted Prior Art. 
As per claim 15, Grote in view of Muirbrook and Shah teaches claim 9 as above.  The references do not explicitly teach the wireless mobile device is an on-board vehicle computer.  Official Notice was previously taken that on-board vehicle computer are old and well-known wireless devices.  This finding has not been adequately traversed and is considered admitted prior art.  It would have been prima facie obvious to incorporate this element because it is merely the simple substitution of one wireless device for another (e.g., a user's smartphone), where both are computerized devices serving the same purpose (coordinating parking transactions).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628